DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 9/9/2022 for the patent application 16/723623 filed 12/20/2019. 

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20200336802 A1 to Russell in further view U.S. Pub. No. 20200401851 A1 to Mau in further view of US Pub. No. 20200349605 A1 to Geyik in further view of U.S. Pub. No. 20180020243 A1 to Ni and in further view of U.S. Pub. No. 20150220567 A1 to Folkens.

As to claims 1, 9 and 15, Russell discloses a method, comprising: 
receiving a video comprising a plurality of segments (Russell ¶0023, 0025, receiving video comprising video segments); 
processing a first segment of the plurality of segments with a machine learning (ML) model to generate a plurality of tags, wherein each of the plurality of tags indicates presence of an element in the first segment (Russell ¶0035-0037, 0045-0046, 0052, 0055, processing the video segments with machine learning model to create tags/metadata, each of the tags having, e.g. objects basketball, in the video segment); and
determining, for each respective tag of the plurality of tags, a respective accuracy value (Russell ¶0068, 0072, 0094, 0097, determining for each tag of the plurality of tags, confidence scores).
Russell does not expressly disclose wherein the respective accuracy value is based at least in part on a maturity score generated for the ML model based on (i) how many times the ML model has correctly identified the element of the respective tag as being present in video segments previously processed with the ML model, compared to how many times the element has actually been present in the video segments or (ii) aggregating a plurality of model- specific scores for a plurality of versions of the ML model;
classifying the first segment as accurate, based on determining that an aggregate accuracy of tags corresponding to the first segment exceeds a predefined threshold; and 
upon classifying the first segment as accurate, bypassing the first segment during a review process.
Mau discloses wherein the respective accuracy value is based at least in part on a maturity score generated for the ML model (Mau ¶0056, 0060, confidence scores based on relevant model with the prior statistics of the classification model's confidence score for the given label and/or the final confidence score for the label can be defined by mean of confidences from each of its child models, multiplied by the parent probability, the parent probability (confidence score) is defined by the probability of the upper level hierarchy label to which that the child label belongs).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Russell by wherein the respective accuracy value is based at least in part on a maturity score generated for the ML model as disclosed by Mau. The suggestion/motivation would have been in order to increase the accuracy of tags by using statistics of each classification model's reliability towards correctly indicating a tag in computing the scores thereby enhancing the user’s experience.

Russell and Mau do not expressly disclose a maturity score generated for the ML model based on (i) how many times the ML model has correctly identified the element of the respective tag as being present in video segments previously processed with the ML model, compared to how many times the element has actually been present in the video segments or (ii) aggregating a plurality of model- specific scores for a plurality of versions of the ML model;
classifying the first segment as accurate, based on determining that an aggregate accuracy of tags corresponding to the first segment exceeds a predefined threshold;
upon classifying the first segment as accurate, bypassing the first segment during a review process.
Geyik discloses a maturity score generated for the ML model based on (i) how many times the ML model has correctly identified the element of the respective tag as being present in video segments previously processed with the ML model, compared to how many times the element has actually been present in the video segments or (ii) aggregating a plurality of model- specific scores for a plurality of versions of the ML model (Geyik ¶0045, 0046, 0050, combining scores outputted by the versions of machine learning models into a value of response rate).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Russell and Mau by a maturity score generated for the ML model based on (i) how many times the ML model has correctly identified the element of the respective tag as being present in video segments previously processed with the ML model, compared to how many times the element has actually been present in the video segments or (ii) aggregating a plurality of model- specific scores for a plurality of versions of the ML model as disclosed by Geyik. The suggestion/motivation would have been in order to combine numerical scores from different versions to determine the value of response rate associated with the machine learning models thereby providing accurate estimations.
Russell, Mau and Geyik do not expressly disclose classifying the first segment as accurate, based on determining that an aggregate accuracy of tags corresponding to the first segment exceeds a predefined threshold;
upon classifying the first segment as accurate, bypassing the first segment during a review process.
Ni discloses classifying the first segment as accurate, based on determining that an aggregate accuracy of tags corresponding to the first segment exceeds a predefined threshold (Ni Fig. 4, ¶0101, 0102, 0123-0124, 0127, comparing edits/modification of the automatically applied labels by the annotator to an accuracy threshold and if the annotator corrects the automatically learned and applied scene labels a predetermined number of times, then that fails the accuracy threshold and another set of videos must be analyzed in order to further train the scene classifier module 302 with refined information (e.g., Step 416) and if the accuracy is at or above the accuracy threshold, then Process 400 proceeds to Step 420).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Russell, Mau and Geyik by classifying the first segment as accurate, based on determining that an aggregate accuracy of tags corresponding to the first segment exceeds a predefined threshold as disclosed by Ni. The suggestion/motivation would have been in order to increase the accuracy of tags assigned by satisfying an accuracy threshold thereby enhancing the user’s experience.
Russell, Mau, Geyik and Ni do not expressly disclose upon classifying the first segment as accurate, bypassing the first segment during a review process.
Folkens discloses upon classifying the first segment as accurate, bypassing the first segment during a review process (Folkens ¶0082, 0083, 0113, if confidence of image review by automatic identification system is above threshold, manual review of the image is not necessary).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Russell, Mau, Geyik and Ni by to upon classifying the first segment as accurate, bypassing the first segment during a review process as disclosed by Folkens. The suggestion/motivation would have been in order to reduce manual review by the user/human thereby enhancing the user’s experience.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20200336802 A1 to Russell in further view U.S. Pub. No. 20200401851 A1 to Mau in further view of US Pub. No. 20200349605 A1 to Geyik in further view of U.S. Pub. No. 20180020243 A1 to Ni in further view of U.S. Pub. No. 20150220567 A1 to Folkens and in further view of U.S. Pub. No. 20150193698 A1 to Nakamura.
As to claims 5, 11 and 17, Russell, Mau, Geyik, Ni and Folkens do not expressly disclose 
outputting a second segment from the plurality of segments via a graphical user interface (GUI); 
outputting an indication of corresponding tags associated with the second segment; 
upon receiving feedback on the corresponding tags, identifying a third segment from the plurality of segments via the GUI; and 
upon determining that the third segment is classified as accurate: bypassing the third segment; and outputting a fourth segment from the plurality of segments.
Nakamura discloses outputting a second segment from the plurality of segments via a graphical user interface (GUI) (Nakamura Fig. 6, 7, ¶0058, 0074-0077, displaying second content, e.g. frame image of video, from plurality of contents via user interface); 
outputting an indication of corresponding tags associated with the second segment (Nakamura Fig. 6, 7, ¶0058, 0074-0077, displaying tags/labels associated with the second content;
upon receiving feedback on the corresponding tags, identifying a third segment from the plurality of segments via the GUI (Nakamura Fig. 6, 7, ¶0058, 0074-0077, identifying the next content, e.g. frame image of video, of the plurality of frames on the user interface after receiving user input on the corresponding/related tags/labels); and 
upon determining that the third segment is classified as accurate: bypassing the third segment; and outputting a fourth segment from the plurality of segments (Nakamura Fig. 6, 7, ¶0058, 0074-0077, determining if the next content is classified as accurate and skipping the next content and displaying another content from the plurality of frames of the video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Russell, Mau, Geyik, Ni and Folkens by outputting a second segment from the plurality of segments via a graphical user interface (GUI); outputting an indication of corresponding tags associated with the second segment; upon receiving feedback on the corresponding tags, identifying a third segment from the plurality of segments via the GUI; and upon determining that the third segment is classified as accurate: bypassing the third segment; and outputting a fourth segment from the plurality of segments. as disclosed by Nakamura. The suggestion/motivation would have been in order to reduce manual review by the user/human thereby enhancing the user’s experience.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20200336802 A1 to Russell in further view U.S. Pub. No. 20200401851 A1 to Mau in further view of US Pub. No. 20200349605 A1 to Geyik in further view of U.S. Pub. No. 20180020243 A1 to Ni in further view of U.S. Pub. No. 20150220567 A1 to Folkens and in further view of U.S. Pub. No. 20150193698 A1 to Nakamura and in further view of U.S. Patent No. 10,515,133 B1 to Sharifi.
As to claim 6, 12 and 18, Nakamura discloses wherein bypassing the next segment is further based on: receiving input specifying to skip the third segment (Nakamura Fig. 6, 7, ¶0058, 0074-0077, determining if the next content is classified as accurate and skipping the next content and displaying another content from the plurality of frames of the video).
Russell, Mau, Geyik, Ni, Folkens and Nakamura do not expressly disclose outputting, via the GUI, an indication that the third segment is accurate.
Sharifi discloses outputting, via the GUI, an indication that the third segment is accurate (Sharifi col. 13, ll. 29-35, 60-67, displaying confidence score/rating the metadata is accurate/correct).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Russell, Mau, Geyik, Ni, Folkens and Nakamura by outputting, via the GUI, an indication that the third segment is accurate as disclosed by Sharifi. The suggestion/motivation would have been in order to visually provide a score/rating that allows the user to easily/quickly identify the confidence of the metadata assigned thereby enhancing the user’s experience.

Claims 7, 8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20200336802 A1 to Russell in further view U.S. Pub. No. 20200401851 A1 to Mau in further view of US Pub. No. 20200349605 A1 to Geyik in further view of U.S. Pub. No. 20180020243 A1 to Ni in further view of U.S. Pub. No. 20150220567 A1 to Folkens and in further view of U.S. Pub. No. 20200133978 A1 to Ramamurti.
As to claim 7, 13 and 19, Russell, Mau, Geyik, Ni and Folkens do not expressly disclose wherein the plurality of tags include a plurality of unknown tags, wherein each unknown tag corresponds to an element that could not be identified by the ML model, the method further comprising: grouping unknown tags of the plurality of unknown tags into one or more clusters based on similarity between the unknown tags.
Ramamurti discloses wherein the plurality of tags include a plurality of unknown tags, wherein each unknown tag corresponds to an element that could not be identified by the ML model (Ramamurti ¶0089-0090, 0096, undefined tags, where the undefined tags could not be assigned at a confidence level above a predefined amount by the machine learning system), the method further comprising: grouping unknown tags of the plurality of unknown tags into one or more clusters based on similarity between the unknown tags (Ramamurti ¶0089-0090, 0096, grouping undefined tags into confusion buckets e.g. unclassified tag characters and/or unclassified tag-sets).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Russell, Mau, Geyik, Ni and Folkens by wherein the plurality of tags include a plurality of unknown tags, wherein each unknown tag corresponds to an element that could not be identified by the ML model, the method further comprising: grouping unknown tags of the plurality of unknown tags into one or more clusters based on similarity between the unknown tags as disclosed by Nakamura. The suggestion/motivation would have been in order to provide the undefined/unclassified for further review and classification increasing the accuracy of the tags.
As to claim 8, 14 and 20, Ramamurti discloses upon receiving an identification for a first unknown tag assigned to a first cluster of the one or more clusters, assigning the identification to each other unknown tag in the first cluster (Ramamurti ¶0096-0097, 0128, 0130, grouping undefined tags into confusion buckets e.g. unclassified tag characters and/or unclassified tag-sets and provide indication of proper tag-set for a group of tags).

Allowable Subject Matter
Claims 2-4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2-4, 10 and 16 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in dependent claims 2-4, 10 and 16.

Response to Arguments
Applicant's arguments with respect to claims 1, 5-9, 11-15 and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 5-9, 11-15 and 17-20 have been rejected.
Claims 2-4, 10 and 16 are objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426